DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 6, 2022, has been entered.  Claim 15 has been canceled.  Claims 1-14 are pending and are examined in this Office Action.
 
Summary of Invention
The inbred pinto bean line “LUMEN” shows uniformity and stability without variants and is homozygous for the recessive sd gene which confers slow darkening so as to retain a bright white color through adverse weather conditions or storage (paragraph bridging pages 4-5 of the specification). The breeding history on pages 5-6 of the specification shows that the female parent was pinto bean variety 07-5213 which was pollinated with male parent bean variety Sinaloa to generate an F1 population. Five single plant selections were taken from the F3 population (two rounds of selfing). Two single plant selections were taken from F4 population (three rounds of selfing). Two single plant selection was taken from the F5 population (four rounds of selfing).  Five years of selfing to bulk up seeds followed.  A small percentage of off-types may occur during multiplication (see page 6 end of paragraph 0021).  It is understood that such “off-types” would not be considered to be “LUMEN” pinto beans and would not be covered by the instant claims.  
The characteristic traits of pinto bean variety “LUMEN” are disclosed in Table 2 (pages 6-8) as follows: medium maturity (94 days from planting to harvest), erect growth with indeterminate habit and medium to long guides with no ability to climb, scattered pod position, adapted to machine harvest, good lodging resistance, ovate leaflet shape with acuminate apex and obtuse base, 44 days to 50% of bloom, pods exhibit slight green constrictions and slight mature constrictions, seeds are semishiny and polychrome and are primarily buff colored with a mottled brown secondary color and a yellow hilar ring, seeds are cuboid shape, anthocyanin pigmentation is present in pods and seeds, LUMEN is resistant to bean common mosaic virus (BCMV) and has intermediate resistance to bean rust (Uromyces appendiculatus).

Specification
The disclosure was objected to in the previous Office Action because of the following language: In Table 2 on page 7, the “Dry seed weight” is assigned the units “g/100g”, and the Examiner was uncertain about what units are being referred to in “g/100g”.  The Applicant has asserted that those of orindary skill in the art know this nomenclature to be the weight as adjusted to 12% moisture (page 4 of the response received on Oct. 6, 2022).  The examiner looked for guidance about this with the UPOV document for Phaseolus vulgaris L.  This document states that seed size is measured on four samples of 100 seeds.  So, the examiner is assuming that “g/100g” means grams per 100 seeds.  If this is incorrect, then the Examiner requests for the Applicant to clarify on the record.  The Applicant did not clarify on the record. The Applicant repeated that it was the dry seed weight adjusted to 12% moisture.  It is still completely unclear what the 100 g in the denominator are. So, it is still not clear.  This is not a formal objection, but rather a comment requesting information.
Appropriate clarification is requested.

Objections and Rejections That Are Withdrawn

The rejection of claim 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inadequate written description is moot in light of the Applicant's cancelation of claim 15.

The rejection of claim(s) 15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shellenberger is moot in light of the Applicant's cancelation of claim 15.

The rejection of claim 15 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US Patent No. 8,558,077 is moot in light of the Applicant's cancelation of claim 15.

The rejection of claim 15 under 35 USC 112A for lack of enablement is moot in light of the Applicant's cancelation of claim 15.

Claim Interpretation
	The term “LUMEN” and “<14451>” are both utilized to refer to the edible bean variety of the instant invention (see specification, page 3, paragraph 0010). The terms “variety” and “line” are used interchangeably (see paragraph bridging pages 4-5).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Lack of Enablement
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant's arguments in the response received on Oct. 6, 2022, have been fully considered but were not found to be persuasive.
The claims are directed to seeds and plants of pinto bean variety LUMEN or plants and plant parts derived from said variety, and methods that utilize said variety.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the variety is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant.  
It is noted that Applicant has deposit seeds (see amendments to the specification received on Mar. 2, 2022) but they have not stated if the deposit was made under the Budapest Treaty or not.  If the deposit was not made under the Budapest Treaty, then the Applicant needs to submit viability testing.  In addition, the deposit statement is lacking the street address for the National Center for Genetic Resources Preservation and the statement does not make clear that restrictions to public availability will be IRREVOCABLY removed upon issuance of a patent.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 
	The Applicant argues that they have deposited seeds and amended the specification and the claims, and they ask that this rejection be withdrawn (see page 4 of the response). This is not persuasive, however, because the specification was not amended to include the street address for the depository.  This address is required to be fully compliant with the sequence rules (37 CFR 1.801-1.809)  In addition, the Applicant did not state whether or not the deposit was made under the Budapest Treaty.  If it was NOT made under the Budapest Treaty, then the Applicant will need to provide viability testing.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Double Patenting Over 16/785,538
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No 16/785,538 (reference application – published as US Pre-Grant Publication US 2020/0253148); in the alternative claims 1-14 of this application are patentably indistinct from claims 1-14 of copending Application No 16/785,538. (reference application). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The Examiner is making both types of provisional double-patenting rejections because it appears from everything on the record that the two bean varieties are the same; however, in the event they are truly different in some way, the Examiner would need to determine that the difference is a non-obvious difference, and because the Examiner does not know what differences, if any, there are, the Examiner is unable to complete the proper analysis to determine if such differences are obvious or non-obvious. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Applicant states that since this is a provisional non-statutory double patenting rejection, they will address the rejection upon the indication of allowable subject matter (page 7 of response).  
First, the rejection is either a statutory double patenting rejection under 35 USC 101; or, alternatively, if the Applicant can show a difference between the two varieties in a declaration, then the Examiner will have to determine if the difference is a non-obviouse difference.  If the difference is an OBVIOUS difference, then a terminal disclaimer would be required.
The Applicant argues that there are 2 different varieties with different breeding histories and different characteristics as indicated by the specifications of the patent applicant of the two varieties; however, the Applicant did not point out what the differences are.
Here is the instant breeding history:

    PNG
    media_image1.png
    705
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    521
    media_image2.png
    Greyscale










Here is the breeding history of the '538 variety ('538 Spec pp. 5-6):

    PNG
    media_image3.png
    701
    539
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    528
    media_image4.png
    Greyscale

The instant variety and the '538 variety both began with the same two parents and were taken through the same breeding process.  The only differences the Examiner can find are the number of singal plant selections in Summer of Year 5 and the number of pounds collected in Summer of Year 9.  Neither of these would have anything to do with changing the genetics of the resulting variety; therefore, it appears the varieties were developed using the identical breeding process.



Here are the characteristics of the instant variety from Table 2 (Spec pp. 6-8):

    PNG
    media_image5.png
    226
    516
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    773
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    251
    508
    media_image7.png
    Greyscale

Here are the characteristics for the '538 variety from Table 2 (Spec pp. 6-8):

    PNG
    media_image8.png
    219
    506
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    764
    492
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    247
    504
    media_image10.png
    Greyscale

These characteristics look either identical or too close to be sure there is a significant difference without growing the plants side by side and doing statistical analysis to determine if there is a statistically significant difference.  Applicant has not pointed to any particular characteristic that distinguishes the varieties.
Applicant asserts that they have submitted a terminal disclaimer to overcome this rejections (Resp 5).  This is not persuasive, however, because the terminal disclaimer was disapproved by the paralegals (see communication mailed on Oct. 11, 2022).

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662